Citation Nr: 0942789	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-34 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a scheduler rating in excess of 30 percent 
for bilateral pes planus.

2.  Entitlement to an extraschedular rating for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO) 
which continued a 30 percent rating for bilateral pes planus.  


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral pes 
planus is reasonably shown to have approximated a disability 
picture of pronounced disability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for the Veteran's 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code (Code) 5276 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the  claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim for an increased rating on a schedular 
basis, the VCAA requirement is generic notice, that is, the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned..  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).   Here, the Veteran was provided 
with VCAA notice in December 2007 and May 2008 letters from 
the RO that explained what the evidence needed to show to 
substantiate the claim.  These letters also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The Veteran had ample time to respond 
to these letters or supplement the record.  Thereafter, the 
claim was readjudicated (curing any notice timing defect).  
See August and September 2008 Supplemental Statements of the 
Case (SSOCs).  

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for the appropriate VA examinations in 2005 and 
2008.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  Evidentiary development is 
complete.  

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claim.

B.  Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Court has held that "staged" ratings 
are appropriate for an increased rating claim where the 
factual findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pes planus is rated under Code 5276.  A 30 percent rating is 
warranted for bilateral severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 50 percent 
(maximum) rating is assigned for pronounced bilateral 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, where the 
symptoms are not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Treatment records from Dr. R.M. dated from October 2004 
through April 2005 note the Veteran's complaints of heel 
pain, which was treated with Cortisone injections and 
orthodics.  The Veteran reported minimal to no relief from 
the treatment.

In a March 2005 statement, Dr. L. noted the Veteran's 
complaints of heel pain and burning.  The Veteran had a 
history of approximately eight steroid injections with no 
benefit. 

The Veteran's claim for increase was received in August 2005.  

A September 2005 VA examination report notes the Veteran's 
complaints of foot pain and callosities.  He reported that 
since his discharge from service he had been self employed as 
a general contractor; however, he disbanded his business in 
2004 because his foot pain prevented him from working.  The 
Veteran also indicated that he used orthodics, but his foot 
pain was worse with prolonged walking and standing.  Upon 
examination, the Veteran's feet were tender to palpation.  
There was a mild forefoot to rearfoot malalignment that could 
be manipulated into a more rectus alignment without pain.  
Resting calcaneal stance position was slightly varus 
bilaterally.  There was no Achilles pain on manipulation.  

In an October 2006 statement, Dr. R. noted that he had been 
treating the Veteran for substantial pain and discomfort in 
his heels bilaterally.  It was noted that the Veteran had 
tried steroid injections, orthodics, strappings, anti-
inflammtories and narcotics, but his physicians were "not 
able to control the painful discomfort that he experiences."  
This pain was noted to increase with activity.

In a November 2006 statement, Dr. K.M. stated that based on 
his examination of the Veteran as well as his review of the 
Veteran's treatment records from 2003 through 2006, it was 
his opinion that the Veteran's bilateral pes planus with 
callosities more nearly approximated pronounced bilateral 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, where the 
symptoms are not improved by orthopedic shoes or appliances.  
Specifically, he noted that the Veteran's pain, limitation of 
motion and numbness required medical treatment, including 
pain management and physical therapy on a regular basis.  
Cortisone injections provided only temporary relief.  

During a January 2008 VA examination, the Veteran reported 
that he sees Dr. R. for periodic debridement of his 
callosities.  He wears soft diabetic inserts in his shoes, 
but still has constant pain.  On examination, the Veteran was 
unable to rise to his toes.  He was unable to rise to his 
heels without pain.  Resting calcaneal stance position was 
slightly valgus bilaterally.  Atrophy of the fat pads, 
consistent with aging, and forefoot callosities were noted.

In a May 2008 statement, Dr. R. noted that the Veteran's 
bilateral foot disability caused marked pronation.  He noted 
that the Veteran has not responded to steroid injections, and 
shoe inserts provided only temporary relief.

In a June 2008 statement, the Veteran's wife (a nurse) stated 
that the Veteran was unable to walk any distance because of 
the problems with his feet.  She indicated that the Veteran 
continued to be treated by his private physician on a regular 
basis.

During an August 2008 VA examination, the Veteran's feet were 
tender on the plantar surfaces.  He was unable to walk more 
than a few yards.  The efficacy of the Veteran's shoe inserts 
was noted to be poor.  Examination revealed no swelling of 
the feet.  There was no pronation.  There was forefoot 
alignment that was not correctable by manipulation.  There 
was no pain on manipulation of the Achilles tendon.

As the Veteran's pes planus is rated 30 percent disabling, 
the  focus is on the criteria for the next higher, 50 
percent, rating.  To substantiate such a rating, the record 
must show marked pronation, extreme tenderness of the plantar 
surfaces, marked inward displacement, and severe spasm of the 
Achilles tendon on manipulation, which are unimproved by 
orthopedic shoes or other orthotic devices.

The record does not show that the Veteran has had any spasm 
of the Achilles tendon on manipulation.  Additionally, marked 
inward displacement has not been shown.  Consequently, the 
schedular criteria for a 50 percent disability rating for 
bilateral pes planus are not fully met.  However, the private 
treatment records and physicians' statements do show 
consistent findings of marked pronation throughout the appeal 
period.  What is particularly noteworthy is that throughout 
the appeal period the Veteran has consistently complained of 
extreme pain and burning in his feet, and has been seen by 
numerous physicians for such complaints on a regular basis, 
without relief.  As noted above, he has been provided various 
orthotic and orthopedic devices, none proving successful.  
Additionally, Cortisone injections have not been successful.  
Under these circumstances the Board finds that the schedular 
criteria for a 50 percent rating for bilateral pes planus are 
more nearly approximated, and that such rating is warranted 
for the period of the appeal.  See 38 C.F.R. §§ 3.102, 4.7.

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating. Here, the Board finds, as discussed 
above, that the rating criteria for 50 percent provided by 
Code 5276 reasonably describe the Veteran's disability level 
and symptomatology, and thus no referral for an 
extraschedular evaluation is required. Id.

  
ORDER

A 50 percent rating is granted for the Veteran's bilateral 
pes planus, subject to the regulations governing payment of 
monetary awards.  



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


